Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 07/04/2022. Claims 1 - 20 have been examined. 
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 - page 14 (all), filed
07/04/2022, with respect to claims 1-20 have been fully considered. Applicant requested that the Next Office Action be Non-Final. A new round of rejection is presented over
Ordille (US20030217109A1) in view of Prakash (US20160014151A1).
Claims objection
Claims 5 and 8 are objected to for the following informalities:
Claims 5 and 8 read "… a message aggregation server…". Claims 5 and 8 depend on claim 1 that recites "… a message aggregation server…". It is ambiguous whether reference is made to the same message aggregation server.
It is recommended to amend claims 5 and 8 to read "… the message aggregation server…".
The examiner will examine the claims based on the recommendation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ordille (US20030217109A1)  hereinafter Ordille in view of Prakash (US20160014151A1) hereinafter Prakash.
As per claim 1.  A computer-implemented method for aggregating electronic response messages, the method comprising: (Ordille, Fig. 12B, par0254 teaches in an embodiment where collated responses are provided to the requesting applications 110, the request manager 1200 collates the responses and returns them to the final destination address indicated by the requesting application 110 during step 1265, once the request manager 1200 receives the completion status indication from the communication flow manager 1300 during step 1260. A completion status message is sent to the corresponding application during step 1270.)
 using a processor of a sender communication server [notification and response system 100], receiving a request message from a sender [application 110] addressed to a plurality of users [recipients 120-x], the request message containing within the request message an aggregation indicator indicating that subsequent responses to the request message are to be aggregated [initial request specifies whether responses/results should be collated]; (Ordille, Fig.1, par0037, par0013, 0015 teaches notification and response system 100, shown in FIG. 1, that enables one or more applications 110-1 through 1 10-N, hereinafter, collectively referred to as applications 110, to communicate with one or more recipients 120-1 through 120-N…An application sends a request to the disclosed notification and response system asking that a particular notification message be sent to one or more recipients and responses to that notification be collected and returned to the requester or forwarded to another application. The request consists of (i) a notification message, (ii) request parameters, (iii) a communications flow expression, and (iv) responses…..The notification and response system can employ success tests in a communication flow to evaluate the values specified by a respondent to determine whether a particular contact has succeeded or not. A respondent is a person who has received a request and who has returned a response. As responses are received, the notification and response system will forward the attribute value pairs of each individual response or, after the request completes, collated results to the final destination specified in the initial request).
using the processor, modifying the request message, thereby producing modified messages [modifying requests to ensure that the responses are forwarded back to the notification and response system 100]; and (Ordille, par0040 teaches the request manager 1200 assigns a unique identifier to each request that can be used to identify the request that a recipient 120 should receive and the request to which a response applies. In addition, the request manager 1200 modifies requests, if necessary, to ensure that the responses are forwarded back to the notification and response system 100).
 sending the modified messages to the plurality of users (Ordille, par0016 teaches a communication flow failure can occur for two reasons. First, there may simply be a failure to contact a recipient or a recipient may never respond to a notification, referred to as notification failure (the inverse is referred to as notification success). Second, the recipient may be contacted and subsequently accept or reject the request, referred to as response success (saying “true” or “yes”) or response failure (saying “false” or “no”), respectively).
                    While Ordille teaches a technique for specifying the parameters of a communication between sender and recipients (par. [0009]), Ordille fails to teach modifying a recipient response address within the request message directing response messages from the plurality of users to go to a message aggregation server that is separate from the sender communication server.
                    However, the concept of modifying “reply-to” address in a communication between sender and recipient has been well known at the time the invention was made. 
                    Prakash is directed to systems and methods for electronic message analysis (abstract). In particular, Prakash teaches modifying a recipient response address within the request message [modifying reply-to address of the message received from a sender] directing response messages from the plurality of users to go to a message aggregation server that is separate from the sender communication server [directing response message to be directed to a custom address for inspection before delivered back to the sender of the original message]. (Prakash, Fig. 1, par0083 teaches the methods may further comprise changing a Reply-To address of the new received message determined to be the phishing message to a custom address, allowing the new received message to be delivered to the recipient of the received message, receiving a reply from the recipient at the custom address, further inspecting the new received message or the reply from the recipient, forwarding the reply to certain users for manual inspection, quarantining the reply and delivering the reply to the original Reply-To address. At some later point in time, the recipient may reply to this message which would then be routed to the changed message address where the reply message and the original received message from may be re-analyzed to determine if the original received message is a phishing attempt or phishing message).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Ordille by having the processor or a sender communication server to modify a recipient response address within the request message directing response messages from the plurality of users to go to a message aggregation server that is separate from the sender communication server in order to allow the notification and response system 100 of Ordille to forward the replies of certain users for manual inspection and then either quarantining or delivering to the original reply-to address in cases where phishing is suspected (See Prakash, par0083).

As per claim 16.  A communication server [notification and response system 100] comprising: a processor configured to: receive a request message from a sender [application 110] addressed to a plurality of users[recipients 120-x], the request message containing within the request message an aggregation indicator indicating that subsequent responses to the request message are to be aggregated; [initial request specifies whether responses/results should be collated]; (Ordille, Fig.1, par0037, par0013, 0015 teaches notification and response system 100, shown in FIG. 1, that enables one or more applications 110-1 through 1 10-N, hereinafter, collectively referred to as applications 110, to communicate with one or more recipients 120-1 through 120-N…An application sends a request to the disclosed notification and response system asking that a particular notification message be sent to one or more recipients and responses to that notification be collected and returned to the requester or forwarded to another application. The request consists of (i) a notification message, (ii) request parameters, (iii) a communications flow expression, and (iv) responses…..The notification and response system can employ success tests in a communication flow to evaluate the values specified by a respondent to determine whether a particular contact has succeeded or not. A respondent is a person who has received a request and who has returned a response. As responses are received, the notification and response system will forward the attribute value pairs of each individual response or, after the request completes, collated results to the final destination specified in the initial request).
modify the request message, thereby producing modified messages; and   [modifying requests to ensure that the responses are forwarded back to the notification and response system 100]; and (Ordille, par0040 teaches the request manager 1200 assigns a unique identifier to each request that can be used to identify the request that a recipient 120 should receive and the request to which a response applies. In addition, the request manager 1200 modifies requests, if necessary, to ensure that the responses are forwarded back to the notification and response system 100).
 send the modified messages to the plurality of users. (Ordille, par0016 teaches a communication flow failure can occur for two reasons. First, there may simply be a failure to contact a recipient or a recipient may never respond to a notification, referred to as notification failure (the inverse is referred to as notification success). Second, the recipient may be contacted and subsequently accept or reject the request, referred to as response success (saying “true” or “yes”) or response failure (saying “false” or “no”), respectively).
                    While Ordille teaches a technique for specifying the parameters of a communication between sender and recipients (par. [0009]), Ordille fails to teach modify a recipient response address within the request message directing response messages from the plurality of users to go to a message aggregation server that is separate from the sender communication server.
                    However, the concept of modifying “reply-to” address in a communication between sender and recipient has been well known at the time the invention was made. 
                    Prakash is directed to systems and methods for electronic message analysis (abstract). In particular, Prakash teaches modify a recipient response address within the request message [modifying reply-to address of the message received from a sender] directing response messages from the plurality of users to go to a message aggregation server that is separate from the sender communication server [directing response message to be directed to a custom address for inspection before delivered back to the sender of the original message]. (Prakash, par0083 teaches the methods may further comprise changing a Reply-To address of the new received message determined to be the phishing message to a custom address, allowing the new received message to be delivered to the recipient of the received message, receiving a reply from the recipient at the custom address, further inspecting the new received message or the reply from the recipient, forwarding the reply to certain users for manual inspection, quarantining the reply and delivering the reply to the original Reply-To address. At some later point in time, the recipient may reply to this message which would then be routed to the changed message address where the reply message and the original received message from may be re-analyzed to determine if the original received message is a phishing attempt or phishing message).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication server of Ordille by having to modify a recipient response address within the request message directing response messages from the plurality of users to go to a message aggregation server that is separate from the sender communication server in order to allow the notification and response system 100 of Ordille to forward the replies of certain users for manual inspection and then either quarantining or delivering to the original reply-to address in cases where phishing is suspected (See Prakash, par0083).

As per claim 19.  A computer program product for combining search indexes of a search service, (Ordille, par0231teaches the directory-server parameter specifies the domain name of the host of the recipient preference and role database 500 to search, and the directory-port parameter specifies the port number of the recipient preference and role database 500 server on that host. The directory tree rooted at the distinguished name in base is searched on the server. The scope of the search is either base (for the object identified by base only), one-level (for searching only the children of the object identified by base), or subtree (for searching the whole subtree of the object identified by base).
the computer program product comprising a computer readable storage medium having computer-readable program code embodied therewith to, (Ordille, par0291-0292 teaches a computer readable medium having computer readable code means embodied thereon. The computer readable program code means is operable, in conjunction with a computer system, to carry out all or some of the steps to perform the methods or create the apparatuses discussed herein….The computer systems and servers described herein each contain a memory that will configure the associated processors to implement the methods, steps, and functions disclosed herein).
when executed on a processor: [notification and response system 100], receive a request message from a sender [application 110] addressed to a plurality of users [recipients 120-x], the request message containing within the request message an aggregation indicator indicating that subsequent responses to the request message are to be aggregated [initial request specifies whether responses/results should be collated]; (Ordille, Fig.1, par0037, par0013, 0015 teaches notification and response system 100, shown in FIG. 1, that enables one or more applications 110-1 through 1 10-N, hereinafter, collectively referred to as applications 110, to communicate with one or more recipients 120-1 through 120-N…An application sends a request to the disclosed notification and response system asking that a particular notification message be sent to one or more recipients and responses to that notification be collected and returned to the requester or forwarded to another application. The request consists of (i) a notification message, (ii) request parameters, (iii) a communications flow expression, and (iv) responses…..The notification and response system can employ success tests in a communication flow to evaluate the values specified by a respondent to determine whether a particular contact has succeeded or not. A respondent is a person who has received a request and who has returned a response. As responses are received, the notification and response system will forward the attribute value pairs of each individual response or, after the request completes, collated results to the final destination specified in the initial request).
modify the request message, thereby producing modified messages [modify requests to ensure that the responses are forwarded back to the notification and response system 100]; and (Ordille, par0040 teaches the request manager 1200 assigns a unique identifier to each request that can be used to identify the request that a recipient 120 should receive and the request to which a response applies. In addition, the request manager 1200 modifies requests, if necessary, to ensure that the responses are forwarded back to the notification and response system 100).
send the modified messages to the plurality of users (Ordille, par0016 teaches a communication flow failure can occur for two reasons. First, there may simply be a failure to contact a recipient or a recipient may never respond to a notification, referred to as notification failure (the inverse is referred to as notification success). Second, the recipient may be contacted and subsequently accept or reject the request, referred to as response success (saying “true” or “yes”) or response failure (saying “false” or “no”), respectively).
                    While Ordille teaches a technique for specifying the parameters of a communication between sender and recipients (par. [0009]), Ordille fails to teach modify a recipient response address within the request message directing response messages from the plurality of users to go to a message aggregation server that is separate from the sender communication server.
                    However, the concept of modifying “reply-to” address in a communication between sender and recipient has been well known at the time the invention was made. 
                    Prakash is directed to systems and methods for electronic message analysis (abstract). In particular, Prakash teaches modifying a recipient response address within the request message [modifying reply-to address of the message received from a sender] directing response messages from the plurality of users to go to a message aggregation server that is separate from the sender communication server [directing response message to be directed to a custom address for inspection before delivered back to the sender of the original message]. (Prakash, par0083 teaches the methods may further comprise changing a Reply-To address of the new received message determined to be the phishing message to a custom address, allowing the new received message to be delivered to the recipient of the received message, receiving a reply from the recipient at the custom address, further inspecting the new received message or the reply from the recipient, forwarding the reply to certain users for manual inspection, quarantining the reply and delivering the reply to the original Reply-To address. At some later point in time, the recipient may reply to this message which would then be routed to the changed message address where the reply message and the original received message from may be re-analyzed to determine if the original received message is a phishing attempt or phishing message).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Ordille by having to modify a recipient response address within the request message directing response messages from the plurality of users to go to a message aggregation server that is separate from the sender communication server in order to allow the notification and response system 100 of Ordille to forward the replies of certain users for manual inspection and then either quarantining or delivering to the original reply-to address in cases where phishing is suspected (See Prakash, par0083).

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Ordille in view of Prakash and further in view of Thorsen et al. (US20120185797A1) Thorsen.
As per claim 2. Ordille and Prakash disclose the method of claim 1.
          Ordille further discloses an aggregation indicator indicating that subsequent responses, are to be aggregated. [initial request specifies whether responses/results should be collated]; (Ordille, Fig.1, par0037, par0013, 0015 teaches notification and response system 100, shown in FIG. 1, that enables one or more applications 110-1 through 1 10-N, hereinafter, collectively referred to as applications 110, to communicate with one or more recipients 120-1 through 120-N…An application sends a request to the disclosed notification and response system asking that a particular notification message be sent to one or more recipients and responses to that notification be collected and returned to the requester or forwarded to another application. The request consists of (i) a notification message, (ii) request parameters, (iii) a communications flow expression, and (iv) responses…..The notification and response system can employ success tests in a communication flow to evaluate the values specified by a respondent to determine whether a particular contact has succeeded or not. A respondent is a person who has received a request and who has returned a response. As responses are received, the notification and response system will forward the attribute value pairs of each individual response or, after the request completes, collated results to the final destination specified in the initial request).          
          Ordille and Prakash do not explicitly disclose wherein the request message is an email message and, a predefined field in a header of the email.
          Thorsen however discloses wherein the request message is an email message and, a predefined field in a header of the email. (Thorsen, par0031-0032 teaches At block 205, the data processing system 100 determines if the received email message includes an indication that the received email message was sent in response to another email message. For example, the data processing system 100 determines if a standard prefix is present in the subject field of a received email message. For one embodiment, the standard prefix indicates that the received message is a reply message (e.g., including the prefix “Re:”). For one embodiment, the data processing system 100 also parses the subject field of the received message for non-standard prefixes, repeated prefixes, suffixes, or other patterns that indicate that the message is a reply. Alternatively, another prefix is included in the subject (e.g., indicating that the message is a forward and including the prefix “Fwd:”)…. At block 206, if the prefix is present, the data processing system 100 determines if header information is included in the received message. For example, the data processing system 100 checks for reference header data or in-reply-to header data to identify a stored message. For one embodiment, header information refers to Common Internet Message Headers, e.g., as described in Request for Comments (“RFC”) 2076, which contain a references field (per RFC 822) comprised of a list of related messages often using Message-ID's (per RFC 1036). As used herein, header information refers to header data or metadata that identifies messages that are related to a received message. For one embodiment, the header information is distinct from the indication that the received email message was sent in response to another email).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the request message is an email message and, a predefined field in a header of the email, as taught by Thorsen in the method of Ordille and Prakash, so the embedded attributes (e.g., header information) of a message contain a unique identifier and a chain of message identifiers which can be used to relate the message to replies and forwards, see Thorsen par0003.

Claims 3-4, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ordille in view of Prakash further in view of Cudak et al. (US20140379818A1) hereinafter Cudak, and further in view of Duong et al. (US20130339387A1) Duong.
As per claim 3. Ordille and Prakash disclose the method of claim 1.
          Ordille and Prakash do not explicitly disclose wherein: the request message received from the sender comprises a policy type indicator selected from the group consisting of a first policy type indicator and; responsive to the policy type indicator being the first policy type indicator, providing an address of a first message aggregation server as the recipient response address; and
          Cudak however discloses wherein: the request message received from the sender comprises a policy type indicator selected from the group consisting of a first policy type indicator and; responsive to the policy type indicator being the first policy type indicator, providing an address of a first message aggregation server as the recipient response address; and (Cudak, par0041-0042 teaches Organized response 230 also includes source message links 240, which are active hyper-links that when selected, access and display the original full-text message from which the associated topic content is sourced. Organized response 230 includes features of a thread organized aggregate message with the advantages of presenting content elements of multiple messages and responses in an aggregated organized format of topic threads. Source message links 240, included in organized response 230, aligns a link to the original source message with the extracted and re-organized topic content, enabling quick access when reference to the topic content source is required. FIG. 3 is a flowchart depicting operational steps of a similar-topic organized, content aggregating program, on a computing device within the data processing environment of FIG. 1, in accordance with an embodiment of the present invention. In one embodiment of the present invention, thread aggregate program 300 resides on server computer 110 [message aggregation server], detecting and acting on messages posted to participants or distributed to recipients, and responses in reply from the participants or recipients).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein: the request message received from the sender comprises a policy type indicator selected from the group consisting of a first policy type indicator and; responsive to the policy type indicator being the first policy type indicator, providing an address of a first message aggregation server as the recipient response address; and, as taught by Cudak in the method of Ordille and Prakash, so electronic messaging is used in business environments to share information, develop and discuss ideas, identify and solve problems, collaborate, efficiently communicate, and keep employees at all levels of the business informed, see Cudak par0003.
          Ordille, Prakash and Cudak do not explicitly disclose a second policy type indicator, responsive to the policy type indicator being the second policy type indicator, providing an address of a second message aggregation server as the recipient response address.
          Duong however discloses a second policy type indicator, responsive to the policy type indicator being the second policy type indicator, providing an address of a second message aggregation server as the recipient response address. (Duong, par0068 teaches for purposes of illustration, the detailed description refers to each of the requesting device 702, the responding device 706, and the query-response management server 704 being run locally on a computer system 900; however the scope of the computer implemented method and system 700 disclosed herein is not limited to each of the requesting device 702, the responding device 706, and the query-response management server 704 being run locally on the computer system 900 via the operating system and the processor 901, but may be extended to run remotely over the network 705 by employing a web browser and a remote server, a mobile phone, or other electronic devices).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a second policy type indicator, responsive to the policy type indicator being the second policy type indicator, providing an address of a second message aggregation server as the recipient response address, as taught by Duong in the method of Ordille, Prakash and Cudak, so an increasing number of persons use question and answer internet services to find knowledge and information on subjects in which they are interested, see Duong par0001.

As per claim 4. Ordille, Prakash, Cudak and Duong disclose the method of claim 3.
          Ordille, Prakash and Cudak do not explicitly disclose wherein: the first policy type indicator is a by manager policy type, and the first message aggregation server is a manager aggregation server; and the second policy type indicator is a by geography policy type, and the second message aggregation server is a geography aggregation server.
          Duong however discloses wherein: the first policy type indicator is a by manager policy type, and the first message aggregation server is a manager aggregation server; and ( Duong, par0041 teaches the query-response management server 704 communicates with the first client application 703 on the requesting device 702 and the second client application 707 on the responding device 706 via the network 705. The query-response management server 704 comprises a query reception module 704 a, an information retrieval module 704 b, a responding user identification module 704 c, a query-response transmission module 704 d, a response aggregation module 704 e, and a mapping module 704 f).
the second policy type indicator is a by geography policy type, and the second message aggregation server is a geography aggregation server. ( Duong, par0047 teaches in an embodiment, the second client application 707, in communication with the GPS 706 b, beacons the location of the responding device 706 to a location server geography aggregation server] (not shown) that communicates with the query-response management server 704 directly via a wired interface or via the network 705. The location server is a backend system that receives beacon events from the field, that is, from the responding devices 706 and maintains an up-to-date list of the responding users 708 and their current locations. In an embodiment, the responding user identification module 704 c is hosted externally on a routing system (not shown) that communicates with the location server and the query-response management server 704 directly via a wired interface or via the network 705. The routing system queries the location server for a list of responding users 708 that were recently in the vicinity of the target location specified in the requesting user's 701 query and sends requests for an exact current location to a list of selected responding users 708. Based on the responses to these requests and other factors about the responding users 708 and their responding devices 706, the routing system identifies one or more of the responding users 708 to whom the target location based query will be routed. The query-response transmission module 704 d of the query-response management server 704, in communication with the routing system, then routes the target location based query to the identified responding users 708).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein: the first policy type indicator is a by manager policy type, and the first message aggregation server is a manager aggregation server; and the second policy type indicator is a by geography policy type, and the second message aggregation server is a geography aggregation server, as taught by Duong in the method of Ordille, Prakash and Cudak, so an increasing number of persons use question and answer internet services to find knowledge and information on subjects in which they are interested, see Duong par0001.

As per claim 17. Ordille and Prakash disclose the system of claim 16.
          Ordille and Prakash do not explicitly disclose wherein: the request message received from the sender comprises a policy type indicator selected from the group consisting of a first policy type indicator and; the processor is further configured to: responsive to the policy type indicator being the first policy type indicator, provide an address of a first message aggregation server as the recipient response address; and.
          Cudak however discloses wherein: the request message received from the sender comprises a policy type indicator selected from the group consisting of a first policy type indicator and; the processor is further configured to: responsive to the policy type indicator being the first policy type indicator, provide an address of a first message aggregation server as the recipient response address; and (Cudak, par0041-0042 teaches organized response 230 also includes source message links 240, which are active hyper-links that when selected, access and display the original full-text message from which the associated topic content is sourced. Organized response 230 includes features of a thread organized aggregate message with the advantages of presenting content elements of multiple messages and responses in an aggregated organized format of topic threads. Source message links 240, included in organized response 230, aligns a link to the original source message with the extracted and re-organized topic content, enabling quick access when reference to the topic content source is required. FIG. 3 is a flowchart depicting operational steps of a similar-topic organized, content aggregating program, on a computing device within the data processing environment of FIG. 1, in accordance with an embodiment of the present invention. In one embodiment of the present invention, thread aggregate program 300 resides on server computer 110 [message aggregation server], detecting and acting on messages posted to participants or distributed to recipients, and responses in reply from the participants or recipients).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein: the request message received from the sender comprises a policy type indicator selected from the group consisting of a first policy type indicator and; the processor is further configured to: responsive to the policy type indicator being the first policy type indicator, provide an address of a first message aggregation server as the recipient response address; and, as taught by Cudak in the system of Ordille and Prakash, so electronic messaging is used in business environments to share information, develop and discuss ideas, identify and solve problems, collaborate, efficiently communicate, and keep employees at all levels of the business informed, see Cudak par0003.
          Ordille, Prakash and Cudak do not explicitly disclose a second policy type indicator, responsive to the policy type indicator being the second policy type indicator, provide an address of a second message aggregation server as the recipient response address.
          Duong however discloses a second policy type indicator, responsive to the policy type indicator being the second policy type indicator, provide an address of a second message aggregation server as the recipient response address. (Duong, par0068 teaches for purposes of illustration, the detailed description refers to each of the requesting device 702, the responding device 706, and the query-response management server 704 being run locally on a computer system 900; however the scope of the computer implemented method and system 700 disclosed herein is not limited to each of the requesting device 702, the responding device 706, and the query-response management server 704 being run locally on the computer system 900 via the operating system and the processor 901, but may be extended to run remotely over the network 705 by employing a web browser and a remote server, a mobile phone, or other electronic devices).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a second policy type indicator, responsive to the policy type indicator being the second policy type indicator, provide an address of a second message aggregation server as the recipient response address, as taught by Duong in the system of Ordille, Prakash and Cudak, so an increasing number of persons use question and answer internet services to find knowledge and information on subjects in which they are interested, see Duong par0001.

As per claim 18. Ordille, Prakash, Cudak and Duong disclose the system of claim 17.
          Ordille, Prakash and Cudak do not explicitly disclose wherein: the first policy type indicator is a by manager policy type, and the first message aggregation server is a manager aggregation server; and the second policy type indicator is a by geography policy type, and the second message aggregation server is a geography aggregation server.
          Duong however discloses wherein: the first policy type indicator is a by manager policy type, and the first message aggregation server is a manager aggregation server; and ( Duong, par0041 teaches the query-response management server 704 communicates with the first client application 703 on the requesting device 702 and the second client application 707 on the responding device 706 via the network 705. The query-response management server 704 comprises a query reception module 704 a, an information retrieval module 704 b, a responding user identification module 704 c, a query-response transmission module 704 d, a response aggregation module 704 e, and a mapping module 704 f).
the second policy type indicator is a by geography policy type, and the second message aggregation server is a geography aggregation server. ( Duong, par0047 teaches in an embodiment, the second client application 707, in communication with the GPS 706 b, beacons the location of the responding device 706 to a location server geography aggregation server] (not shown) that communicates with the query-response management server 704 directly via a wired interface or via the network 705. The location server is a backend system that receives beacon events from the field, that is, from the responding devices 706 and maintains an up-to-date list of the responding users 708 and their current locations. In an embodiment, the responding user identification module 704 c is hosted externally on a routing system (not shown) that communicates with the location server and the query-response management server 704 directly via a wired interface or via the network 705. The routing system queries the location server for a list of responding users 708 that were recently in the vicinity of the target location specified in the requesting user's 701 query and sends requests for an exact current location to a list of selected responding users 708. Based on the responses to these requests and other factors about the responding users 708 and their responding devices 706, the routing system identifies one or more of the responding users 708 to whom the target location based query will be routed. The query-response transmission module 704 d of the query-response management server 704, in communication with the routing system, then routes the target location based query to the identified responding users 708).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein: the first policy type indicator is a by manager policy type, and the first message aggregation server is a manager aggregation server; and the second policy type indicator is a by geography policy type, and the second message aggregation server is a geography aggregation server, as taught by Duong in the system of Ordille, Prakash and Cudak, so an increasing number of persons use question and answer internet services to find knowledge and information on subjects in which they are interested, see Duong par0001.

As per claim 20. Ordille and Prakash disclose the computer program product of claim 19.
          Ordille and Prakash do not explicitly disclose wherein: the request message received from the sender comprises a policy type indicator selected from the group consisting of a first policy type indicator and; and the computer-readable program code is further configured to, when executed on a processor: responsive to the policy type indicator being the first policy type indicator, provide an address of a first message aggregation server as the recipient response address.
          Cudak however discloses wherein: the request message received from the sender comprises a policy type indicator selected from the group consisting of a first policy type indicator and; and the computer-readable program code is further configured to, when executed on a processor: responsive to the policy type indicator being the first policy type indicator, provide an address of a first message aggregation server as the recipient response address; and (Cudak, par0041-0042 teaches Organized response 230 also includes source message links 240, which are active hyper-links that when selected, access and display the original full-text message from which the associated topic content is sourced. Organized response 230 includes features of a thread organized aggregate message with the advantages of presenting content elements of multiple messages and responses in an aggregated organized format of topic threads. Source message links 240, included in organized response 230, aligns a link to the original source message with the extracted and re-organized topic content, enabling quick access when reference to the topic content source is required. FIG. 3 is a flowchart depicting operational steps of a similar-topic organized, content aggregating program, on a computing device within the data processing environment of FIG. 1, in accordance with an embodiment of the present invention. In one embodiment of the present invention, thread aggregate program 300 resides on server computer 110 [message aggregation server], detecting and acting on messages posted to participants or distributed to recipients, and responses in reply from the participants or recipients).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein: the request message received from the sender comprises a policy type indicator selected from the group consisting of a first policy type indicator and; and the computer-readable program code is further configured to, when executed on a processor: responsive to the policy type indicator being the first policy type indicator, provide an address of a first message aggregation server as the recipient response address, as taught by Cudak in the computer program product of Ordille and Prakash, so electronic messaging is used in business environments to share information, develop and discuss ideas, identify and solve problems, collaborate, efficiently communicate, and keep employees at all levels of the business informed, see Cudak par0003.
          Ordille, Prakash and Cudak do not explicitly disclose a second policy type indicator, responsive to the policy type indicator being the second policy type indicator, provide an address of a second message aggregation server as the recipient response address.
          Duong however discloses a second policy type indicator, responsive to the policy type indicator being the second policy type indicator, provide an address of a second message aggregation server as the recipient response address (Duong, par0068 teaches for purposes of illustration, the detailed description refers to each of the requesting device 702, the responding device 706, and the query-response management server 704 being run locally on a computer system 900; however the scope of the computer implemented method and system 700 disclosed herein is not limited to each of the requesting device 702, the responding device 706, and the query-response management server 704 being run locally on the computer system 900 via the operating system and the processor 901, but may be extended to run remotely over the network 705 by employing a web browser and a remote server, a mobile phone, or other electronic devices).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a second policy type indicator, responsive to the policy type indicator being the second policy type indicator, provide an address of a second message aggregation server as the recipient response address, as taught by Duong in the computer program product of Ordille, Prakash and Cudak, so an increasing number of persons use question and answer internet services to find knowledge and information on subjects in which they are interested, see Duong par0001.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ordille in view of Prakash further in view of Cudak.
As per claim 5. Ordille and Prakash disclose the method of claim 1.
                    While Ordille teaches a technique for specifying the parameters of a communication between sender and recipients (par. [0009]), Ordille fails to teach sending recipient messages to the message aggregation server.
                    Prakash is directed to systems and methods for electronic message analysis (abstract). In particular, Prakash teaches sending recipient messages to the message aggregation server. (Prakash, Fig. 1, par0083 teaches the methods may further comprise changing a Reply-To address of the new received message determined to be the phishing message to a custom address, allowing the new received message to be delivered to the recipient of the received message, receiving a reply from the recipient at the custom address, further inspecting the new received message or the reply from the recipient, forwarding the reply to certain users for manual inspection, quarantining the reply and delivering the reply to the original Reply-To address. At some later point in time, the recipient may reply to this message which would then be routed to the changed message address where the reply message and the original received message from may be re-analyzed to determine if the original received message is a phishing attempt or phishing message).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Ordille by sending recipient messages to the message aggregation server in order to allow the notification and response system 100 of Ordille to forward the replies of certain users for manual inspection and then either quarantining or delivering to the original reply-to address in cases where phishing is suspected (See Prakash, par0083).
          Bechtel and Olivier do not explicitly disclose further comprising sending policy, thread, and recipient information to the message aggregation server that is indicated by a policy type indicator within the received message.
          Cudak however discloses further comprising sending policy, thread, and recipient information to the message aggregation server that is indicated by a policy type indicator within the received message. (Cudak, par0042 teaches FIG. 3 is a flowchart depicting operational steps of a similar-topic organized, content aggregating program, on a computing device within the data processing environment of FIG. 1, in accordance with an embodiment of the present invention. In one embodiment of the present invention, thread aggregate program 300 resides on server computer 110, detecting and acting on messages posted to participants or distributed to recipients, and responses in reply from the participants or recipients. Thread aggregate program 300 identifies a message distributed to recipients (step 310), or in the case of a forum or message board, thread aggregate program 300 determines that a new (initial) message has been posted to the forum. The message is an initial message and includes a subject matter field, a content field or area, an author field and a recipient field, identifying participants of the message. The author and recipients of the initial message are each uniquely identified, for example, by an email address or a forum ID or handle. Thread aggregate program 300 associates the message, subject matter, author and recipients, and continues association to include subsequent responses by the recipients and author).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising sending policy, thread, and recipient information to the message aggregation server that is indicated by a policy type indicator within the received message, as taught by Cudak in the method of Bechtel and Olivier, so electronic messaging is used in business environments to share information, develop and discuss ideas, identify and solve problems, collaborate, efficiently communicate, and keep employees at all levels of the business informed, see Cudak par0003.

Claims 6, 8, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ordille in view of Prakash, and further in view of Sarin et al. (US20110213846A1) hereinafter Sarin.
As per claim 6. Ordille and Prakash disclose the method of claim 1.
          Ordille and Prakash do not explicitly disclose wherein the request message comprises data related to actions to address a computer or network issue.
          Sarin however discloses wherein the request message comprises data related to actions to address a computer or network issue. (Sarin, par0047-0050 teaches FIG. 3 illustrates a block diagram of a customer helpdesk environment 300 that implements enhanced IM of the present invention. Customer helpdesk environment 300 includes an initiator terminal 302, expert terminals 304, 306, and 308 and IM modules 310, 312, 314, and 316. Customer helpdesk environment 300 is an environment where one or more customers may interact with a helpdesk support team to receive assistance on their queries/issues [the request message comprises data related to actions to address a computer or network issue]. In an embodiment of the present invention, the helpdesk support team is an information and assistance resource that addresses and resolves queries/issues faced by customers via enhanced IM).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the request message comprises data related to actions to address a computer or network issue, as taught by Sarin in the method of Ordille and Prakash, so instant messaging is a form of communication that facilitates multiple users to interact in real time through their electronic communication devices, see Sarin par0001.

As per claim 8. Ordille and Prakash disclose the method of claim 1.
                    While Ordille teaches a technique for specifying the parameters of a communication between sender and recipients (par. [0009]), Ordille fails to teach sending recipient messages to the message aggregation server.
                    Prakash is directed to systems and methods for electronic message analysis (abstract). In particular, Prakash teaches sending recipient messages to the message aggregation server. (Prakash, Fig. 1, par0083 teaches the methods may further comprise changing a Reply-To address of the new received message determined to be the phishing message to a custom address, allowing the new received message to be delivered to the recipient of the received message, receiving a reply from the recipient at the custom address, further inspecting the new received message or the reply from the recipient, forwarding the reply to certain users for manual inspection, quarantining the reply and delivering the reply to the original Reply-To address. At some later point in time, the recipient may reply to this message which would then be routed to the changed message address where the reply message and the original received message from may be re-analyzed to determine if the original received message is a phishing attempt or phishing message).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Ordille by sending recipient messages to the message aggregation server in order to allow the notification and response system 100 of Ordille to forward the replies of certain users for manual inspection and then either quarantining or delivering to the original reply-to address in cases where phishing is suspected (See Prakash, par0083).
          Ordille and Prakash do not explicitly disclose further comprising: using the message aggregation server: instantiating a message aggregator; receiving a response message associated with a communication thread; determining that a characteristic for all messages received and associated with the communication thread meets a message aggregation rule; based on the characteristic meeting the message aggregation rule, sending an aggregated response directly or indirectly to the sender.
          Sarin however discloses further comprising: using the message aggregation server: instantiating a message aggregator; (Sarin, par0035 teaches message generator 204 is a module that facilitates instantiating an instant message as a self-contained message object in an IM session. Further, message generator 204 assigns a context identifier to each new message object generated in an IM session. The context identifier is assigned to a message object based on context of the message object. In an embodiment of the present invention, when a message object is generated in response to a previous instant message of an IM session, context identifier of the previous instant message is assigned to the message object).
receiving a response message associated with a communication thread; (Sarin, par0040 teaches in an exemplary embodiment of the present invention, a first user may receive a message object from a second user in an IM session. The first user may use message delegator 210 to delegate the message object to third and fourth users in order to seek their reply/opinion on the message object. In an embodiment of the present invention, when the message object is not marked as ‘private’, the third and fourth users may further delegate the message object to a fifth user in order to seek his reply/opinion. As a result, the message object is delegated two times and a level of delegation of the message object is two).
determining that a characteristic for all messages received and associated with the communication thread meets a message aggregation rule; (Sarin, par0041 teaches reply aggregator 212 is a module that facilitates aggregation of one or more replies received for a message object in a context queue of the message object. In an embodiment of the present invention, when a first user delegates a query message object to a second and third user, reply aggregator 212 then aggregates replies received from the second and third users in a context queue of the query message. In another embodiment of the present invention, reply aggregator 212 may facilitate a user to read one or more replies. In yet another embodiment of the present invention, reply aggregator 212 may facilitate a user to select a reply to send to another user).
 based on the characteristic meeting the message aggregation rule, sending an aggregated response directly or indirectly to the sender. (Sarin, par0043 teaches Message moderator 216 is a module that facilitates moderating of content of one or more message objects in an IM session. The content of message objects is moderated by deleting, editing, or combining content of one or more message objects. In an embodiment of the present invention, content of one or more message objects may be moderated before delegation by a user. In another embodiment of the present invention, one or more replies received for a query message may be moderated before sending a reply to a receiver).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: using the message aggregation server: instantiating a message aggregator; receiving a response message associated with a communication thread; determining that a characteristic for all messages received and associated with the communication thread meets a message aggregation rule; based on the characteristic meeting the message aggregation rule, sending an aggregated response directly or indirectly to the sender, as taught by Sarin in the method of Ordille and Prakash, so instant messaging is a form of communication that facilitates multiple users to interact in real time through their electronic communication devices, see Sarin par0001.


As per claim 11. Ordille, Prakash and Sarin disclose the method of claim 8.
                    While Ordille teaches a technique for specifying the parameters of a communication between sender and recipients (par. [0009]), Ordille fails to teach wherein the characteristic is a message count and message aggregation rules is the message count exceeding a threshold number of messages.
                    Prakash is directed to systems and methods for electronic message analysis (abstract). In particular, Prakash teaches wherein the characteristic is a message count and message aggregation rules is the message count exceeding a threshold number of messages. (Prakash, Fig. 5B, par0121 teaches At block 530 b, messages are accrued in each group until a certain minimum threshold of messages are present).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Ordille by wherein the characteristic is a message count and message aggregation rules is the message count exceeding a threshold number of messages in order to allow the notification and response system 100 of Ordille to forward the replies of certain users for manual inspection and then either quarantining or delivering to the original reply-to address in cases where phishing is suspected (See Prakash, par0083).

As per claim 12. Ordille, Prakash and Sarin disclose the method of claim 8.
          Ordille further discloses wherein the message aggregator instantiation is terminated triggered by a last expected message in the communication thread being received. (Ordille, par0060 teaches as responses are received, the notification and response system 100 will forward the attribute value pairs of each individual response or, after the request completes, collated results to the final destination specified in the initial request. In an exemplary implementation, the notification and response system 100 waits until the entire communication flow has been executed before returning any results, but the modification to return each response as it is received is trivial.).

As per claim 15. Ordille and Prakash disclose the method of claim 1.
          Ordille and Prakash do not explicitly disclose further comprising: using a processor of a sender device: receiving a user indication that a request message is to receive aggregated replies; setting the aggregation indicator within the request message; and sending the request message to the communication server.
          Sarin however discloses further comprising: using a processor of a sender device: receiving a user indication that a request message is to receive aggregated replies; (Sarin, par0011 teaches a method of enhanced instant messaging in an instant messaging environment with a distinguished user is provided. The method comprises firstly instantiating one or more instant query messages received from one or more message initiators as message objects. Secondly, assigning context queues and context identifiers to the message objects based on context of the message objects).
setting the aggregation indicator within the request message; and (Sarin, par0035 teaches message generator 204 is a module that facilitates instantiating an instant message as a self-contained message object in an IM session. Further, message generator 204 assigns a context identifier to each new message object generated in an IM session. The context identifier is assigned to a message object based on context of the message object. In an embodiment of the present invention, when a message object is generated in response to a previous instant message of an IM session, context identifier of the previous instant message is assigned to the message object. In another embodiment of the present invention, when a message object has a new context, a new context identifier is created and assigned to the message object).
sending the request message to the communication server. (Sarin, par0031 teaches IM Server 114 is a computing unit that manages and coordinates the operation of IM modules in communication network 100. In an embodiment of the present invention, the instant messages exchanged among multiple users are routed through IM Server 114. In another embodiment of the present invention, IM Server 114 may store information pertaining to users such as user names and availability status of users. In yet another embodiment of the present invention, IM Server 114 may maintain information on multiple IM sessions initiated in communication network 100 and manage users participating in multiple IM sessions).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: using a processor of a sender device: receiving a user indication that a request message is to receive aggregated replies; setting the aggregation indicator within the request message; and sending the request message to the communication server, as taught by Sarin in the method of Ordille and Prakash, so instant messaging is a form of communication that facilitates multiple users to interact in real time through their electronic communication devices, see Sarin par0001.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ordille in view of Prakash, and further in view of Eldering et al. (US20020072966A1) hereinafter Eldering.
As per claim 7. Ordille and Prakash disclose the method of claim 1. 
          Ordille and Prakash do not explicitly disclose further comprising using policy data to associate the users with a criteria selected from the group consisting of their managers and their geographic areas.
          Eldering however discloses further comprising using policy data to associate the users with a criteria selected from the group consisting of their managers and their geographic areas. (Eldering, par0052 teaches s shown in FIG. 2A, the system 30 includes an Advertiser User Interface (AUI) 31, a query generator 32, a group manager 33, one or more databases 34, and a group map distributor 35, all operatively coupled. The AUI 31 presents a query or queries relating to advertiser's desired target groups to an advertiser. These queries are generated by the query generator 32 to elicit responses (e.g., advertiser group parameters) from the advertiser. The group manager 33 receives the results of the queries and forms advertiser-specific target groups based on the received query results [using policy data to associate the users with a criteria selected from the group]. The group manager 33 [managers] may further match the subscribers or geographic areas [geographic areas] to the advertiser-specific target groups and prepare a group map or group list including such information. To accomplish this, the group manager 33 may access the databases 34 which may store information on all subscribers or groups of subscribers on the network, and other subscriber characteristic data. The group map distributor 35 distributes the group maps to the appropriate ad insertion points (e.g., to the head end, the subscriber's device such as STB or PVR, or a server remote to the subscriber's device, etc.) to transmit the advertiser-specific target grouping information to the ad insertion points. The received group maps may be processed and used to deliver targeted advertisements to individual subscriber households or groups of subscriber households as discussed herein above). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising using policy data to associate the users with a criteria selected from the group consisting of their managers and their geographic areas, as taught by Eldering in the method of Ordille and Prakash, so to form clusters, marketing firms have examined the characteristics of all known neighborhoods in the country using Census Data or other publicly available data, have selected certain grouping characteristics and have combined some of the neighborhoods with similar grouping characteristics into clusters, see Eldering par0005.

Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ordille in view of Prakash, further in view of Sarin and further in view of Cudak.
As per claim 9. Ordille, Prakash and Sarin disclose the method of claim 8.
                    While Ordille teaches a technique for specifying the parameters of a communication between sender and recipients (par. [0009]), Ordille fails to teach sending recipient messages to the message aggregation server.
                    Prakash is directed to systems and methods for electronic message analysis (abstract). In particular, Prakash teaches sending recipient messages to the message aggregation server. (Prakash, Fig. 1, par0083 teaches the methods may further comprise changing a Reply-To address of the new received message determined to be the phishing message to a custom address, allowing the new received message to be delivered to the recipient of the received message, receiving a reply from the recipient at the custom address, further inspecting the new received message or the reply from the recipient, forwarding the reply to certain users for manual inspection, quarantining the reply and delivering the reply to the original Reply-To address. At some later point in time, the recipient may reply to this message which would then be routed to the changed message address where the reply message and the original received message from may be re-analyzed to determine if the original received message is a phishing attempt or phishing message).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Ordille by sending recipient messages to the message aggregation server in order to allow the notification and response system 100 of Ordille to forward the replies of certain users for manual inspection and then either quarantining or delivering to the original reply-to address in cases where phishing is suspected (See Prakash, par0083).
          Ordille, Prakash and Sarin do not explicitly disclose wherein the instantiating is triggered by receipt of a communication related to the communication thread received by the message aggregation server from an entity selected from the group consisting of: the sender communication server and the recipient communication server.
          Cudak however discloses wherein the instantiating is triggered by receipt of a communication related to the communication thread received by the message aggregation server from an entity selected from the group consisting of: the sender communication server and the recipient communication server. (Cudak, par0031, 0046-0047 teaches server computer 110 includes thread aggregate program 300, which is a program that receives message responses to electronic communications messages, such as email or online forum postings, and reorganizes the content into a single, aggregate, easier-to-digest message. Thread aggregate program 300 uses the subject matter and topics of the subject matter determined from the content of the message by parse and categorize module 400. After thread aggregate program 300 receives a response message, parse and categorize module 400 “intercepts” the message and identifies the participants associated with the response message (FIG. 4, step 410), and uses the identity of the participants to deliver or provide notification of a thread organized aggregate message (TOAM). A thread-organized aggregate message is a single updatable message that aggregates the content from multiple response messages and presents the content elements in a reorganized format in which similar-topic content elements are positioned together and aligned within a similar-topic thread. A TOAM is updated as additional responses are received and processed, as discussed below in further regard to FIG. 3.For example, a response to the previous message authored by person “x”, and to recipients of the previous message, from person 1, is processed by parse and categorize module 400. The author and recipients [sender communication server and recipient communication server] are each determined by unique identification, for example, by an email address, a forum ID or a handle. Each identified participant is associated with the response and is included in delivery or notification of a resulting TOAM or update to an existing TOAM).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the instantiating is triggered by receipt of a communication related to the communication thread received by the message aggregation server from an entity selected from the group consisting of: the sender communication server and the recipient communication server, as taught by Cudak in the method of Ordille, Prakash and Sarin, so electronic messaging is used in business environments to share information, develop and discuss ideas, identify and solve problems, collaborate, efficiently communicate, and keep employees at all levels of the business informed, see Cudak par0003.

As per claim 13. Ordille, Prakash and Sarin disclose the method of claim 8.
          Ordille, Prakash and Sarin do not explicitly disclose further comprising creating the aggregated response by parsing contents of all messages received and summarizing them.
          Cudak however discloses further comprising creating the aggregated response by parsing contents of all messages received and summarizing them. (Cudak, par0048 teaches parse and categorize module 400 analyzes the content and determines the topics of the response (step 420). The content of the response is analyzed to determine keyword and key-phrases in the context of the subject and content of the initial message, and using natural language processes (NLP), and other similar technologies, parse and categorize module 400 determines topics, subtopics and context of topics, that are included in the response message content and the associated initial message. NLP incorporates processing algorithms that provide certain rules and guidelines of speech and language in order for examination and analysis. At the syntactic level, algorithms may be developed to predict a part-of-speech for each word in the content of a message, as well as the various relationships between the words, such as subject, object, object-modifiers, and so on. The semantic component of NLP involves determining word combinations and relationships, such as noun-phrases from within free text, and labeling the noun-phrases as a person, organization, location or common noun. NLP algorithms consistently connect noun-phrase entities within and across response messages, and resolve the context and relationship of a noun-phrase within the other elements of the message content).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising creating the aggregated response by parsing contents of all messages received and summarizing them, as taught by Cudak in the method of Ordille, Prakash and Sarin, so electronic messaging is used in business environments to share information, develop and discuss ideas, identify and solve problems, collaborate, efficiently communicate, and keep employees at all levels of the business informed, see Cudak par0003.

As per claim 14. Ordille, Prakash, Sarin and Cudak disclose the method of claim 13.
          Ordille, Prakash and Sarin do not explicitly disclose wherein the parsing of the contents utilizes natural language processing.
          Cudak however discloses wherein the parsing of the contents utilizes natural language processing. (Cudak, par0049 teaches having determined topics within the response message, parse and categorize module 400 categorizes the content into similar-topic threads (step 430). Using NLP algorithms, parse and categorize module 400 connects subject and object components of content sentences and uses modifying phrases and words to establish relationship to similar-topic threads, and associates the content sentences and phrases to the categories of topic threads that have been determined).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the parsing of the contents utilizes natural language processing, as taught by Cudak in the method of Ordille, Prakash and Sarin, so electronic messaging is used in business environments to share information, develop and discuss ideas, identify and solve problems, collaborate, efficiently communicate, and keep employees at all levels of the business informed, see Cudak par0003.


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ordille in view of Prakash further in view of Sarin, and further in view of Thorsen.
As per claim 10. Ordille, Prakash and Sarin disclose the method of claim 8.
          Ordille, Prakash and Sarin do not explicitly disclose further comprising determining the communication thread based on an element selected from the group consisting of a message subject, sender, receiver, date, and time.
          Thorsen however discloses further comprising determining the communication thread based on an element selected from the group consisting of a message subject, sender, receiver, date, and time. (Thorsen, par0047-0049 teaches the chain of messages is shown in a message pane 425 while a plurality of different messages or conversations is listed in a preview pane 430. For example, a preview pane item may include one or more of the sender [sender] of a message, at least a portion of the subject of the message, at least a portion of the body of the message, a date and time [date, and time] when the message was sent, attachment previews, etc. The selection of an item in preview pane 430 results in displaying a message or conversation in the message pane 425. For one embodiment, the email window 400 also includes a mailboxes pane 445 that includes multiple mailboxes, folders, or other sources for messages [receiver]. For example, the inbox is currently selected in mailboxes pane 435, which results in the messages and conversations contained in the inbox being displayed as preview pane items in the preview pane 430. For one embodiment, preview pane items include an indication when an item represents a conversation (as opposed to a single message). For example, the selected preview pane item 440 includes a badge 445 that designates that there are four messages that are a part of this conversation).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising determining the communication thread based on an element selected from the group consisting of a message subject, sender, receiver, date, and time, as taught by Thorsen in the method of Ordille, Prakash and Sarin, so the embedded attributes (e.g., header information) of a message contain a unique identifier and a chain of message identifiers which can be used to relate the message to replies and forwards, see Thorsen par0003.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent are -
• Stevens (US20140358905A1) – Related art in the area of answer aggregation that receives a querying user supplied question, provides the user supplied question to multiple responding users, receives one or more answers to the question from responding users, performs an answer aggregation algorithm to generate a collective answer.
• Kalaboukis (US20080133671A1) – Related art in the area directed towards
facilitating receiving and responding to questions from a client device, responses from the community of responders are received and aggregated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442